Citation Nr: 1211964	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service from January 1979 to January 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating action of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  By this rating action, the RO, in part, granted service connection for patellofemoral syndrome of the right and left knees and bilateral hearing loss; each disability was assigned an initial 10 percent disability rating, effective November 10, 2005--the date VA received his initial claim for compensation for the above-cited disabilities.  The Veteran appealed the RO's August 2006 rating action to the Board. 

In November 2010, the Board remanded the issues on appeal for additional development.  Specifically, to afford the Veteran additional VA orthopedic and audiological evaluations to determine the current severity of his right and left knee and hearing loss disabilities.  These examinations were performed in December  2010.  Copies of these examination reports have been associated with the claims file.  

By a September 2011 rating action, and in response to a December 2010 VA examination report reflecting that the Veteran has mild subluxation and osteoarthritis of both knees, the RO assigned separate initial 10 percent ratings for right and left knee instability, effective December 15, 2010, the date of the above-cited VA examination report.  

The issues of entitlement to initial 10 percent disability ratings for patellofemoral syndrome of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

The evidence shows no worse than Level I hearing in the right and left ears during the appeal period. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In this regard, via a November 2005 pre-adjudication letter to the Veteran, the RO specifically notified him of the substance of the VCAA including the types of evidence necessary to establish the increased initial evaluation claims on appeal, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by:  (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide. 

In addition, the United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a March 2006 letter, the RO informed the Veteran of the Dingess elements. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The RO afforded the Veteran VA examinations in March 2006 and December 2010 to determine the current severity of the service-connected bilateral hearing loss disability.  Copies of these examination reports are contained in the claims file.  With regard to the Veteran's claim for an increased compensable disability rating for his service-connected bilateral hearing loss disability, a VA audiologist conducting a VA examination must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the December 2010 VA examiner noted the Veteran's complaints and assessed the severity of his hearing loss; thereby considering the functional effects of the disability.  Id. 

Therefore, VA has complied with the duty to assist requirements of the VCAA with respect to the claim of entitlement to an initial compensable evaluation for a bilateral hearing loss disability.  Accordingly, the Board will address the merits of the claim. 


II. Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service treatment records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2  (2010); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The period for consideration in this case extends from the effective date of the grant of service connection (November 10, 2005) to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 

II. Merits Analysis

The Veteran seeks an initial compensable rating for his bilateral hearing loss disability. 

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 ) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.  For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b). 

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100. 

Under 38 C.F.R. § 4.86, specific provisions are in effect for "unusual patterns of hearing impairment."  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the average puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher level.  38 C.F.R. § 4.86(b).

During the appeal, VA examined the Veteran in March 2006 and December 2010 to determine the nature and severity of his bilateral hearing loss disability.

The March 2006 VA examination revealed the following pure tone thresholds in the right and left ears: 


Right Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
15
15
30
45

Left Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
15
20
60
55

The average pure tone thresholds were noted to be 26 for the right ear and 38 for the left ear.  Speech audiometry testing revealed speech recognition ability of 100 percent in both ears. 

Applying Table VI to these results yields numerical category designations of I for both ears.  In short, the results of the VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with a noncompensable disability evaluation.

The December 2010 VA examination revealed the following pure tone thresholds in the right and left ears:

Right Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
15
15
35
55

Left Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
5
25
65
65

The average pure tone thresholds were noted to be 30 for the right ear and 40 for the left ear.  Speech audiometry testing revealed speech recognition ability of 96 and 100 percent in the right and left ears, respectively.

Applying Table VI to these results yields numerical category designations of I for both ears.  In short, the results of the December 2010 VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with the current noncompensable disability evaluation assigned. 

The Board notes that 38 C.F.R. § 4.86 (2011) does not apply to either ear for any of the above-cited audiology evaluations because all four frequencies were not at or above 55 decibels (e.g., 105 decibels in each ear), nor were puretone thresholds at 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz . 

In short, the results of the March 2006 and December 2010 VA audiological evaluations, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with the current noncompensable disability evaluation assigned. 

There is no basis for a staged rating(s) pursuant to Fenderson for the service-connected bilateral hearing loss disability.  Rather, the above-cited hearing loss symptomatology is essentially consistent and fully contemplated by the assigned noncompensable rating assigned to this disability during the appeal period.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do 

not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the noncompensable schedular evaluation is adequate.  An evaluation in excess of that currently assigned provides for certain manifestations of the service-connected hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the service-connected bilateral hearing loss disability.  At the December 2010 VA hearing examination, it was noted that the Veteran's hearing loss disability had significant effects on his occupation.  He noted that he is unable to hear students when teaching classes.  The Board finds that such difficulty is not exceptional or unusual and is contemplated by the applicable schedular rating criteria.  As the rating schedule is adequate to evaluate the Veteran's hearing loss, referral for extra-schedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).  In this case, the Veteran is retired from employment, though he also reported he teaches part-time at the police academy.  (See December 2010 VA orthopedic examination report).  Thus, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 



ORDER

An initial compensable disability rating for a bilateral hearing loss disability is denied. 


REMAND

The Board has determined that further development on the Veteran's claims for initial evaluations in excess of 10 percent for patellofemoral syndrome of the right and left knees is warranted. 

The Veteran seeks initial evaluations in excess of 10 percent for his service-connected patellofemoral syndrome of the right and left knees. 

As noted above, in November 2010, the Board remanded the above-cited initial evaluation claims to have the RO schedule the Veteran for VA examination that addressed the current severity of his patellofemoral syndrome of the right and left knees.  The VA examiner was requested to describe any weakened movement, excess fatigability and incoordination present and to describe any objective evidence of pain caused by the disabilities.  To the extent possible, the VA examiner was requested to discuss any determinations concerning pain, weakness, fatigability and flare-ups in terms of the degree of additional loss of range of right and left knee range of motion.  (See November 2010 Board remand pages (pgs.) 3, 4)).  

In response to the Board's November 2010 remand directives, a VA physician's assistant (PA) examined the Veteran's knees in December 2010.  The VA PA reported that the Veteran experienced left medial joint line pain and bilateral patellar pain.  The Veteran had extension and flexion of the right and left knees to zero and 130 (right knee) and 120 (Left knee) degrees respectively.  The VA PA reported that there was "Pain with range of motion" of the left knee.  The VA PA further indicated that on repetitive motion testing of the Veteran's knees, he was able to complete three (3) repetitions of motion without significant increased pain, fatigue, weakness, lack of endurance, or incoordination."  The examiner diagnosed the Veteran with mild osteoarthritis of the knees.  (See December 2010 VA orthopedic examination report).  

For disabilities evaluated on the basis of limitation of motion, such as the Veteran's service-connected patellofemoral syndrome of the right and left knees that are evaluated under Diagnostic Code 5260, the Diagnostic Code used to evaluate limitation of leg flexion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment. 

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5   (1997); 38 C.F.R. § 4.59  (2011).

In Mitchell, the Court found examination findings to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, and as argued by the Veteran's representative in a December 2011 argument to VA, the December 2010 VA PA did not explicitly report the point in the ranges of right and left knee motion, if any, when pain caused functional impairment of the right and left knees, or whether there was any additional range of motion loss due to any weakened movement, excess fatigability, incoordination, or flare-ups.  (See December 2010 VA examination report and Veteran's representative's December 2011 written argument to VA). 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569   (1993).  
Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination with a physician to evaluate the current severity of the service-connected patellofemoral syndrome of the right and left knees.  All indicated tests and studies should be conducted.
   
The claims folders, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
   
The ranges of right and left knee motions should be reported in degrees, to include specific notation of the point, if any, at which motion becomes painful.  The examiner must also provide a specific opinion as to whether there is additional limitation of motion of the right and left knees due to weakened movement, excess fatigability, incoordination, pain, or flare ups. 
   
The examiner must express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 
   
The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held. 
   
If the examiner determines that he/she cannot provide the requested information without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be made because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.) 
   
3.  Review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 
   
4.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


